Mr. Justice Woodward
delivered the opinion of the court,
At the January Term of the Mifflin Common Pleas in 1876, this cause was tried before Judge Junkin, President of the 41st Judicial District, in place of Judge Bucher, by whom the business of the court had been begun, but who had been called home by the death of a relative in Lewisburg. The trial resulted in a verdict in favor *399of the plaintiff below for $300. The defendants moved for a new trial, and at the succeeding term, in April 1876, the motion was argued. On the 3d of May 1876, in vacation, an opinion was filed by Judge Junkin, embodying an order for a new trial unless the plaintiff should file, within thirty days, in the prothonotary’s office, a release to the defendants of all damages to arise thereafter from the injury which had formed the foundation of the January verdict. On the 27th of May 1876, also in vacation, the associate judges of Mifflin county signed a paper in which they expressed their entire satisfaction with the verdict, overruled the motion for a new trial, and directed the entry of judgment. This paper was entered of record, and stands as the final disposition of the cause.
For many purposes the associate judges of the several counties of the Commonwealth have formed a most useful class of public officers. In the absence of the President Judge, their services have been almost indispensable where formal judicial action in vacation has been required in the current practice of the courts. Wherever two or more counties have constituted a district, their local knowledge has been found to be an essential aid in adjusting questions relating to the values of property, to appointments of minor officers, to bail, and to the selection of viewers, appraisers and inquests in the Orphans’ Court and Quarter Sessions. In the minor details of the business of the Common Pleas also, president judges have been able to rely safely on their judgment, integrity and business experience. But in the conduct of jury trials they have usually not sought to interfere, and usually their interference has not been invited. The purely legal business of a court of original jurisdiction must be subject to the control of a single judge, if efficiency, promptitude, and official responsibility are worth maintaining. If the deliberately formed purpose of a president judge may be thwarted and overturned by action on the part of his associates which must necessarily be ill-considered and may often be prejudiced, rules of law will be subordinated to individual caprice. The president is the constitutional head of the court, under responsibilities to the community which a court of review can always enforce, and hedged around by duties and obligations for the performance of which no other guaranty is needed than his regard for his own professional reputation. The fact that in Pennsylvania thére has been no failure in the due discharge of those duties and obligations, is adequate proof that the exercise of supervisory and appellate jurisdiction by associate judges is, to state the conclusion in the mildest form, entirely superfluous.
Ail the Acts of Assembly which have provided for the disposition of causes by a law judge from another district where the. proper president judge may be unable to preside, have been cases requiring the employment of trained legal experience, and that experience the legislature have assumed that associate judges do *400not possess. It certainly was never designed that the president of the Forty-first district should be called into the Twentieth district to perform duties within the recognised jurisdiction of the associate judges of Mifflin county. Nor was it designed that the president judge thus called should perform his duties under the scrutiny and supervision and subject to the appellate control of those associates. The Act of the 4th of April 1884 authorized special courts to be held by the nearest resident president judge, whenever the president judge of any court should be personally interested; whenever the-title of any party should have been derived from him; whenever any near relative should be interested; and whenever he should have been counsel for either party in any suit or in any other action touching the same subject-matter. By the 1st section of the Act of the 10th of April 1849, it was made lawful for the president judge of a county where a special court was required, to hold the courts of the adjoining district in place of the president judge holding the special court. By the 2d section of the same act it was provided that, if the despatch of business should require it, the judge whose place was supplied might take the place of the other judge at any regular term or at any adjourned court, and that all proceedings had should have the same force and effect as if the same had occurred before the proper president of the district. The Act of the 22d of April 1856 directed that any cause, prosecution or proceeding, in which any president judge should be interested, should be tried and heard before the nearest disinterested president judge. The Act of the 2d of April 1860 permitted a president judge who should be unable to hold the regular term of the courts in any county, to call on any other president judge in the Commonwealth to supply his place. With the law thus established by these enactments, the Act of the 5th of May 1864 was passed. The 2d section provided: “ For the purpose of expediting and furthering the business of special courts holden by any president, district or associate judge, where matters shall be held under advisement by him, or points reserved, and when motions for a new trial and in arrest of judgment, and other questions, shall be left pending after the termination of the term or session, the judge so holding the said special court shall have power, in vacation, to determine the matters so held under advisement, reserved and left pending, and to send his decision in writing to the prothonotary or clerk of the court, as the case may be (with his reasons, if he deem it necessary), to be filed of record in the cause, either in vacation or in term-time, with the same effect as if decided and entered in term-time.” All these statutes are in pari materia, and are to be construed as parts of a system designed to be general and symmetrical. The spirit and reason, the subj ectmatter, and the effects and consequences of the Act of 1864, require it to be so applied as to embrace not only the courts authorized by *401the Act of 1834, but. those authorized by the Acts of 1849, 1856, and 1860. However varied the earlier statutory language, and however limited the scope of the 1st section may have been, the legislature had no other end in view, in the 2d section of the Act of 1864, than to regulate the practice in all the cases in which law judges should hold courts out of their respective districts, and in all cases those courts were included in the designation in that section of “special courts.”- This is clearly shown by the phraseology employed. The power conferred was extended to “any president;, district or associate judge.” The questions to be decided in vacation were those “ left pending after the termination of the term or session” — the regular “term” on the one hand, and the “session” of the special court on the other.
Judge Junkin’s order of the 3d of May 1876, was in due exercise of statutory authority, and was a final and binding determination of the subject of the controversy, which could not be legally disturbed except - by the supplementary action of the Common Pleas on a formal application in open court. The step taken by the associate judges was wholly unwarranted. In no case has authority been conferred on them to enter a final judgment by their fiat in vacation. It is extremely doubtful, indeed, whether even in a court held by them alone, they would be justified in interfering, without the consent of the parties, with a record made up in a cause where the necessity for a special court had been once judicially ascertained. Kolb’s Case, 4 Watts 154, was an application to the judges of the Common Pleas of the county of York to hear and determine a motion for a new trial in a case where the president before his appointment had been concerned as counsel. The fact that he had been thus concerned was necessarily treated as an adequate answer to the application on his behalf. The answer of the associate judges alleged their legal incapacity to act. Their refusal was sustained, and the motion was denied on the ground that the case was within the clear letter, spirit and meaning of the Act of Assembly relating to special courts. A practice based on a recognition of the right of judges unlearned in the law to interpose in questions so delicate and complicated as that out of which this controversy has grown, would encourage unseemly conflicts, subvert all wholesome discipline in the administration of. the law, and produce every variety of disorder and disaster.
The order made on the 27th of May 1876, by George Weiler and A. Troxel, Associate Judges of the Court, of Common Pleas of the county of Mifflin, overruling the motion for a new trial and directing judgment to be entered on the verdict, is reversed and wholly set aside.